Citation Nr: 1748684	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral inguinal hernias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction currently resides at the VA RO in Los Angeles, California.

In April 2013, the Veteran requested a hearing before a Veterans Law Judge for his bilateral inguinal hernias claim.  However, he subsequently withdrew this hearing request in September 2016.  As such, that request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 
38 C.F.R. § 20.704(e) (2016).

In a rating decision dated February 2017, the RO denied the Veteran's claims of entitlement to a disability rating in excess of 10 percent for right knee strain status post arthroscopic surgery, service connection for acid reflux, and entitlement to special monthly compensation based on aid and attendance.  In August 2017, the Veteran submitted a notice of disagreement (NOD) as to the denial of these claims.  A review of the claims folder reveals that the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD.  See a letter to the Veteran from VA dated August 2017.  As the AOJ has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral inguinal hernias that are related to his service, in particular from lifting heavy objects.  While his service treatment records do not document any treatment for hernias, the Board notes that a record dated March 2004 documents a report of knee pain from carrying heavy objects.  Also, the Veteran submitted a lay statement from J.R. dated February 2012 who served with the Veteran and witnessed the Veteran lift heavy objects.  Therefore, the Veteran's report of carrying heavy objects in service is credible with regard to this report.  The Board further notes that the Veteran underwent right and left inguinal hernia repairs in 2005 by W.C., M.D. who opined in a statement dated December 2011 that it appears more likely than not that the Veteran's current hernias are related to lifting heavy objects during service.  However, Dr. W.C. did not provide a rationale for his medical opinion.  

In light of the foregoing, the Veteran was scheduled for a VA examination in April 2013 in order to determine the etiology of his hernias.  However, the Veteran did not report for the examination.  The Veteran thereafter informed the RO that he was not able to attend his scheduled VA examination as he was incarcerated at the time.  The RO subsequently scheduled the Veteran for another VA examination to take place in September 2013.  The Veteran was notified of the examination via a letter from the RO dated August 2013.  The Veteran again failed to attend the examination.  In September 2014, the Veteran reported to RO personnel that he did not attend his VA examination as he was experiencing symptoms related to his schizophrenia.  See RO report of general information dated September 2014.  The Board notes that the medical evidence of record documents mental health treatment during this timeframe as well as diagnosis of schizophrenia.  See, e.g., a VA treatment record dated April 2015.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2016).

The Veteran's bilateral hernias claim falls within the parameters of an original compensation claim and failure to report for an examination "shall be rated based on the evidence of record."  Exceptions to these regulations involve whether good cause for the Veteran's failure to report is demonstrated. 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  In this case, the record demonstrates that the Veteran suffers from schizophrenia.  While there is no medical record indicating that the Veteran missed his VA examination due to his schizophrenia, the Board finds the Veteran credible with regard to his report that he experienced symptoms related to his schizophrenia based on his history of mental health treatment.  Consequently, as it appears the Veteran suffered from mental illness at the time of his scheduled VA examination in September 2013, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the etiology of his bilateral inguinal hernias.

On remand, the AOJ should also ensure that notices of the date and location of the examination sent to the Veteran are associated with the claims file and that the Veteran is informed of the consequences of any failure to report for the rescheduled examination without good cause. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of the Veteran's bilateral inguinal hernias.  Associate all notices of the examination in the claims file.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to whether it is at least as likely as not, i.e, a 50 percent probability or greater, that the Veteran's bilateral inguinal hernias are related to his service, to include his credible report of lifting heavy objects.  

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2. If a letter is sent informing the Veteran of the VA examination, the letter should be placed in the record.

If there is notification by telephone, it must be established that the Veteran was contacted.  The date and time of the contact is to be noted in the report.  If the Veteran is not contacted personally, a letter must be sent.

Notification to the Veteran of the VA examinations
should expressly inform him that failure to appear to the examination for his service connection claim on appeal as requested, and without good cause, will result in his claim being rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2016). 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




